OPINION and ORDER
PER CURIAM:
On October 21, 1963, Charles .L. O’Donnell, a member of the Bar of this Court, was disbarred. See In the Matter of O’Donnell, 143 Mont. 51, 387 P.2d 303.
Some years later O’Donnell applied for reinstatement and his petition was referred to the Commission on Practice of this Court. Following a hearing the Commission filed their report and recommended that reinstatement be granted.
The Court felt at that time that reinstatement would be premature because the misconduct and defalcations which occurred in his practice resulted from the excessive use of alcohol and we desired to be assured that rehabilitation had been .effected, and defalcations repaid. Since then we have observed O’Donnell’s employment record, concern for his family, reputation in his community and are now satisfied that he has rehabilitated himself, the defalcations have been repaid, *496and he assures us that his future conduct in the practice of the profession will be above reproach.
These circumstances considered, they appear to be sufficient to warrant the reinstatement of Mr. O’Donnell and we order that upon his taking the usual oath that he be restored to the privileges of an attorney and counselor of this Court.